


Exhibit 10.7

 

AMENDMENT OF

THE HERTZ CORPORATION

SUPPLEMENTAL RETIREMENT AND SAVINGS PLAN

(as amended effective as of December 31, 2008)

 

The Hertz Corporation Supplemental Retirement and Savings Plan (the “Plan”),
effective as of July 1, 1987 and including amendments through July 6, 1995, is
hereby further amended as follows, effective as of January 1, 2005.

 

The purpose of this Amendment to the Plan is to conform the Plan to the
requirements of Section 409A of the Internal Revenue Code with respect to the
Post-2004 Retirement Benefit, and the provisions of this Amendment shall apply
only to the Post-2004 Retirement Benefit.  This Amendment has no force or effect
with respect to benefits other than the Post-2004 Retirement Benefit, and shall
not constitute a material modification of the Plan, as in effect on October 3,
2004, with respect to the Grandfathered Retirement Benefit.  The Grandfathered
Retirement Benefit shall continue to be payable in accordance with the Plan as
in effect prior to this Amendment including, if applicable, by reference to the
provisions of The Hertz Corporation Account Balance Defined Benefit Plan (the
“Retirement Plan”).

 

For purposes of this Amendment, (i) the “Post-2004 Retirement Benefit” means the
portion of the supplemental retirement benefit determined under Section 3 of the
Plan which is in excess of the Grandfathered Retirement Benefit, and (ii) the
“Grandfathered Retirement Benefit” means the present value of the amount to
which a Participant would have been entitled under Section 3 of the Plan if the
Participant voluntarily terminated his services without cause on December 31,
2004, and received a payment of his Supplemental Retirement Benefit under the
Plan on the earliest possible date allowed under the Plan to receive a payment
of benefits following the termination of services, and received the benefits in
the form with the maximum value, in the

 

--------------------------------------------------------------------------------


 

case of clause (ii), as determined under Treas. Reg. § 1.409A-6(a)(3) and as
permitted to be increased under such regulation following December 31, 2004.

 

1.                                       A new Article 3A (“Distribution of
Supplemental Retirement Benefits Accrued or Vested after December 31, 2004”) is
added after Article 3 (“Supplemental Retirement Benefits”) to read as follows:

 

ARTICLE 3A. – DISTRIBUTION OF THE POST-2004 RETIREMENT BENEFIT

 

3A.1                       If no election is made in accordance with
Section 3A.2, the Post-2004 Retirement Benefit shall be paid in a lump sum
within 90 days following the later of the Participant’s attainment of age 55 or
his separation from service.

 

3A.2                       If the Participant, subject to Sections 3A.3 and
3A.4, so elects in writing and in accordance with such rules and procedures as
established by the Committee, his Post-2004 Retirement Benefit will be
distributed as follows:


 


(A)                                  ON THE DATE SELECTED BY THE PARTICIPANT FOR
PAYMENTS TO BE MADE (OR COMMENCE), BUT NOT EARLIER THAN THE LATER OF HIS
ATTAINMENT OF AGE 55 OR HIS SEPARATION FROM SERVICE, NOR LATER THAN THE
APRIL 1ST OF THE CALENDAR YEAR IMMEDIATELY FOLLOWING THE CALENDAR YEAR IN WHICH
HE ATTAINS AGE 70½; AND


 


(B)                                 IN THE FORM OF ANY OPTION AVAILABLE UNDER
THE RETIREMENT PLAN THAT THE PARTICIPANT SELECTS.

 

Such election must be made by December 31, 2005.  Any Participant who fails to
make a timely election under this Section 3A.2 will be deemed to have elected
the time and method of payment specified in Section 3A.1.

 

A Participant who made a timely election under this Section 3A.2, or whose time
and method of distribution is determined pursuant to Section 3A.1, may elect to
delay the date

 

2

--------------------------------------------------------------------------------


 

of distribution to another date permitted under (a) above or change the form of
distribution to another form permitted under (b) above (such election, a
“Subsequent Deferral Election”), provided that:


 


(C)                                  SUCH ELECTION WILL NOT TAKE EFFECT UNTIL AT
LEAST 12 MONTHS AFTER THE DATE ON WHICH THE ELECTION IS MADE;


 


(D)                                 SUCH ELECTION MUST BE MADE NOT LESS THAN 12
MONTHS PRIOR TO THE DATE ON WHICH PAYMENT OF SUCH DISTRIBUTION WOULD OTHERWISE
HAVE BEEN MADE OR COMMENCED (IN THE ABSENCE OF SUCH ELECTION); AND


 


(E)                                  THE PAYMENT (COMMENCEMENT) DATE CHOSEN MUST
BE NOT LESS THAN FIVE YEARS AFTER THE DATE THAT THE DISTRIBUTION WOULD HAVE
OTHERWISE BEEN MADE (OR COMMENCED).

 

Such Subsequent Deferral Election must be made in the manner specified by the
Committee and in accordance with the subsequent deferral and anti-acceleration
provisions of Internal Revenue Code Section 409A(a)(4)(C) and related
regulations.  A Participant’s election among actuarially equivalent annuity
forms available under the Plan (determined as permitted under the regulations
promulgated under Section 409A) prior to the commencement date shall not be
treated as a Subsequent Deferral Election and shall instead be immediately
effective.  In no event shall a Participant’s Subsequent Deferral Election
result in a change to the time and method of distribution of benefits to the
Participant under the Company’s Benefit Equalization Plan or Supplemental
Executive Retirement Plan, or the amount of the Participant’s Grandfathered
Benefit.

 

3A.3                       Notwithstanding any other provision of the Plan to
the contrary, if at the time a Participant separates from service he is a
“specified employee” of the Company, as

 

3

--------------------------------------------------------------------------------


 

defined in Section 409A(a)(2)(B) and related regulations, payment to him of his
Post-2004 Retirement Benefit cannot commence (or be paid) until the latest of:


 


(I)                                     THE LAPSE OF SIX MONTHS FOLLOWING HIS
SEPARATION FROM SERVICE (THE “SIX-MONTH DELAY”);


 


(II)                                  HIS ATTAINMENT OF AGE 55; OR


 


(III)                               THE DATE SELECTED UNDER SECTION 3A.2(A).

 

To give effect to the Six Month Delay, all payments otherwise payable to the
Participant during such six-month period shall be retained by the Company and
shall be paid within 30 days following the expiration of such six-month period.

 

3A.4                       Notwithstanding anything in this Plan or the
Retirement Plan to the contrary, in the event of the Participant’s death, the
Participant’s Post-2004 Retirement Benefit shall be paid to the Participant’s
Beneficiary under the Retirement Plan in the form of a lump sum distribution
within 90 days following the Participant’s death.

 

2.                                       [intentionally omitted]

 

3.                                       A new Article 7A (“Compliance Actions
with Respect to Benefits Accrued or Vested after December 31, 2004 and
Satisfaction of Obligation”) is added after Article 7 (“Amendment and
Termination”) to read as follows:

 

ARTICLE 7A. – COMPLIANCE ACTIONS WITH RESPECT TO THE POST-2004 RETIREMENT
BENEFIT AND SATISFACTION OF OBLIGATION

 

7A.1                       With respect to the Post-2004 Retirement Benefit,
references herein to a Participant’s “separation from service” or “termination
of employment” (and corollary terms) with the Company shall be construed to
refer to a Participant’s “separation from service” (as determined under Treas.
Reg. Section 1.409A-1(h), as uniformly applied by

 

4

--------------------------------------------------------------------------------


 

the Company) with the Company.  For avoidance of doubt, whenever a provision
under this Plan specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.  In the event that the Company reasonably determines
that any provision of this Plan is subject to and does not comply Section 409A
of the Code, the Company shall have the right to adopt such amendments to this
Plan or adopt other policies or procedures (including amendments, policies and
procedures with retroactive effect), or take any other commercially reasonable
actions necessary or appropriate to comply with the requirements of Section 409A
of the Code and related Department of Treasury guidance; provided, that in no
event shall any provision of this Plan be construed to constitute an
indemnification of any Participant by the Company for a violation of
Section 409A of the Code.  In addition, with respect to the Post-2004 Retirement
Benefit, the Company reserves the right, after additional guidance is issued
with respect to Section 409A of the Internal Revenue Code and on a uniform
basis, by amendment or otherwise, to permit new or modified Participant
elections, to declare Participant elections void or to take any other actions
the Company deems necessary or desirable in order to conform such Participant
elections to guidance issued pursuant to Section 409A of the Internal Revenue
Code or to achieve the goals of the Plan without having an adverse tax impact on
Participants under Section 409A of the Internal Revenue Code.

 

7A.2                       After Participants and their Beneficiaries are paid
the Post-2004 Retirement Benefit to which they are entitled, the obligations
therewith of the Company shall be satisfied and Participants and their
Beneficiaries shall have no further claims against the Plan or the Company with
respect thereto.

 

5

--------------------------------------------------------------------------------


 

4.                                       A new Article 10 (“Claim and Appeal
Procedures for Benefits Accrued or Vested after December 31, 2004”) is added
after Article 9 (“General Provisions”) to read as follows:

 

ARTICLE 10. - CLAIM AND APPEAL PROCEDURES FOR THE POST-2004 RETIREMENT BENEFIT

 

10.1         Claims for Post-2004 Retirement Benefit shall be submitted in
writing to the Committee (or its delegate) on a form prescribed for such
purpose.  Within 90 days after its receipt of any claim for such a benefit under
the Plan, the Committee (or its delegate) shall give written notice to the
claimant of its decision on the claim unless the Committee (or its delegate)
determines that special circumstances require an extension of time for
processing the claim.  If an extension of time for processing the claim is
needed, a written notice shall be furnished to the claimant within the 90-day
period referred to above which states the special circumstances requiring the
extension and the date by which a decision can be expected, which shall be no
more than 180 days from the date the claim was filed.  If a claim for such
benefits is being denied, in whole or in part, such notice shall be written in a
manner calculated to be understood by the claimant and shall include:

 


(A)                                  THE SPECIFIC REASON OR REASONS FOR SUCH
DENIAL;


 


(B)                                 SPECIFIC REFERENCES TO PLAN PROVISIONS UPON
WHICH THE DENIAL IS BASED;


 


(C)                                  A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR
INFORMATION WHICH MAY BE NEEDED TO PERFECT THE REQUEST, INCLUDING AN EXPLANATION
OF WHY SUCH MATERIAL OR INFORMATION IS NECESSARY; AND


 


(D)                                 AN EXPLANATION OF THE PLAN’S CLAIM REVIEW
PROCEDURES AND THE TIME LIMITS APPLICABLE TO SUCH PROCEDURES, INCLUDING A
STATEMENT OF THE CLAIMANT’S

 

6

--------------------------------------------------------------------------------



 


RIGHT TO BRING A CIVIL ACTION UNDER ERISA SECTION 502(A) FOLLOWING AN ADVERSE
BENEFIT DETERMINATION ON APPEAL.

 

10.2                           Any claimant whose claim for Post-2004 Retirement
Benefit has been denied by the Committee (or its delegate) may appeal to the
Committee for a review of the denial by making a written request therefor within
60 days of receipt of a notification of denial.  Any such request may include
any written comments, documents, records and other information relating to the
claim and may include a request for “relevant” documents to be provided free of
charge.  The claimant may, if he chooses, request a representative to make such
written submissions on his behalf.  The claimant will be afforded a full and
fair review that takes into account all such comments, documents, records and
other information, whether or not they were submitted or considered in the
initial benefit determination and without deference to the initial benefit
determination.

 

Within 60 days after receipt of a request for an appeal, the Committee shall
notify the claimant in writing of its final decision.  If the Committee
determines that special circumstances require additional time for processing,
the Committee may extend such 60-day period, but not by more than an additional
60 days, and shall notify the claimant in writing of such extension.  If the
period of time is extended due to a claimant’s failure to submit information
necessary to decide a claim, the period for making the benefit determination on
appeal shall be tolled from the date on which the notification of the extension
is sent to the claimant until the date on which the claimant responds to the
request for additional information.

 

7

--------------------------------------------------------------------------------


 

In the case of an adverse benefit determination on appeal, the Committee will
provide written notification to the claimant, set forth in a manner calculated
to be understood by the claimant, of:


 


(A)                                  THE SPECIFIC REASON OR REASONS FOR THE
ADVERSE DETERMINATION ON APPEAL;


 


(B)                                 THE SPECIFIC PLAN PROVISIONS ON WHICH THE
DENIAL OF THE APPEAL IS BASED;


 


(C)                                  A STATEMENT THAT THE CLAIMANT IS ENTITLED
TO RECEIVE, UPON REQUEST AND FREE OF CHARGE, REASONABLE ACCESS TO, AND COPIES OF
ALL DOCUMENTS, RECORDS, AND OTHER INFORMATION “RELEVANT” TO THE CLAIMANT’S CLAIM
FOR BENEFITS; AND

 


(D)                                 A STATEMENT OF THE CLAIMANT’S RIGHT TO BRING
A CIVIL ACTION UNDER ERISA SECTION 502(A).

 

For purposes of this Section, a document, record or other information shall be
considered “relevant” to a claimant’s claim if such document, record or other
information:  (i) was relied upon in making the benefit determination; (ii) was
submitted, considered, or generated in the course of making the benefit
determination, without regard to whether such document, record, or other
information was relied upon in making the benefit determination; or
(iii) demonstrates compliance with the administrative processes and safeguards
required in making the benefit determination.

 

5.                                       If the Committee determines that a
Participant while an Employee of the Company has, without the consent of the
Committee, engaged in any activity or occupation which is adverse to or in
competition with the Company, after notice by registered mail directed to the
Participant’s last known address, and after having given the Participant the
opportunity to cease such activity or occupation to the satisfaction of the
Committee, the Committee may cause the Participant’s

 

8

--------------------------------------------------------------------------------


 

Post-2004 Retirement Benefit to be forfeited.  This Section 5 shall replace
Section 8.2 of the Plan with respect to each Participant’s Post-2004 Retirement
Benefit.

 

Except as specifically provided herein, the Plan remains in full force and
effect.

 

9

--------------------------------------------------------------------------------
